                                UNITED STATES DISTRICT COURT
                               CENTRAL DISTRICT OF CALIFORNIA
                                CRIMINAL MINUTES – GENERAL                             ‘O’

     Case No.      2:13-cr-00484-CAS – 1, 3, 5, 6 & 10             Date    April 19, 2019
     Present: The Honorable     CHRISTINA A. SNYDER
     Interpreter                N/A
         Catherine Jeang                   Not Present                   J. Mark Childs, Not Present
                                                                       Christopher Kendall, Not Present
                                                                       Michael Freedman, Not Present
           Deputy Clerk           Court Reporter /                         Assistant U.S. Attorneys
                                  Recorder, Tape No.
     U.S.A. v. Defendant(s):    Present     Cust.    Bond.       Attorneys for     Present App. Ret.
                                                                 Defendants:
     Jose Rodriguez-Landa        NOT         X                   Carlo Spiga        NOT                  X
     Fred Anthony Montoya        NOT         X                   Carlos Iriate      NOT       X
     Luis Gerardo Vega           NOT         X                   Mark Windsor       NOT       X
     Manuel Larry Jackson        NOT         X                   Amy Jacks          NOT       X
     Sonia Apodaca               NOT                   X         Humberto Diaz      NOT       X


     Proceedings:         (IN CHAMBERS) - DEFENDANTS’ MOTION TO ADMIT EVIDENCE
                          UNDER FEDERAL RULES OF EVIDENCE 106, 403, 801(D)(2), 803, &
                          804 (Dkt. [ 1128], filed on April 14, 2019)
                          DEFENDANT VEGA’S SUPPLEMENTAL MOTION (Dkt. [ 1133], filed
                          on April 15, 2019)

I.       INTRODUCTION AND BACKGROUND
       In July 2013, a grand jury indicted defendants Jose Rodriguez-Landa (“Rodriguez-
Landa”), Fred Anthony Montoya (“Montoya”), Luis Gerardo Vega (“Vega”), Manuel Larry
Jackson (“Jackson”), and Sonia Apodaca (“Apodaca”) on one count of conspiracy with each
other to: (1) possess with intent to distribute at least 50 grams of methamphetamine, or at least
500 grams of a mixture of substance containing a detectable amount of methamphetamine, in
violation of 21 U.S.C. §§ 841(a)(1) and 841(b)(1)(A)(viii); (2) distribute at least 50 grams of
methamphetamine, or at least 500 grams of a mixture of substance containing a detectable
amount of methamphetamine, in violation of 21 U.S.C. §§ 841(a)(1) and 841(b)(1)(A)(viii); (3)
possess with intent to distribute at least 100 kilograms of a mixture or substance containing a
detectable amount of marijuana, in violation of 21 U.S.C. §§ 841(a)(1) and 841(b)(1)(B)(vii);
and (4) distribute at least 100 kilograms of a mixture or substance containing a detectable
amount of marijuana, in violation of 21 U.S.C. §§ 841(a)(1) and 841(b)(1)(B)(vii) (Count One).


CR-484 (8/18)                             CRIMINAL MINUTES – GENERAL                              Page 1 of 9
                            UNITED STATES DISTRICT COURT
                           CENTRAL DISTRICT OF CALIFORNIA
                            CRIMINAL MINUTES – GENERAL                            ‘O’

Dkt. 1 (“Indictment”) at 6–7.1 The indictment also charges several defendants with discrete
drug offenses, all of which are identified as overt acts in furtherance of the conspiracy alleged in
Count One, and the Indictment also seeks forfeiture pursuant to 21 U.S.C. § 853. See generally
id. In brief, the Indictment alleges that members of La Familia Michoacán drug cartel (“La
Familia” or “LFM”) and the Mexican Mafia conspired to operate “the Project,” an alliance
through which La Familia agreed to provide drugs and money to the Mexican Mafia and, in
exchange, the Mexican Mafia agreed to (1) distribute La Familia drugs through its street gang
networks, (2) collect La Familia debts, and (3) provide protection to incarcerated La Familia
members.
      Throughout the investigation, the government employed a confidential informant (“CS-
1”), who was a former member of the Mexican Mafia. By attaching electronic monitoring
devices to CS-1’s person, cell phones, and vehicle, and by equipping a warehouse, which the
government used in this case, with video cameras, the government recorded hundreds of hours
of conversations between CS-1 and the defendants.
       On April 14, 2019, defendants Montoya, Vega, Jackson and Apodaca filed a motion,
asking this Court to admit various segments of the audio recordings captured during this
investigation into evidence. Dkt. 1128 (“Joint Mot.”). They moved for admission of the
portions of the government’s audio and video recordings under Federal Rules of Evidence 106,
403, 801(d)(2), 803, and 804. See generally id. On April 15, 2019, defendant Vega filed a
supplemental motion to admit two additional audio segments. Dkt. 1133 (“Vega Mot.”). The
government opposed the first motion on April 16, 2019. Dkt. 1135 (“Opp’n”). The
government did not object to defendant’s supplemental motion.
II.      LEGAL STANDARD
       Under Rule 106, “[i]f a party introduces all or part of a writing or recorded statement, an
adverse party may require the introduction, at that time, of any other part––or any other writing
or recorded statement––that in fairness ought to be considered at the same time.” Fed. R. Evid.
106. 2 Rule 106 “exists to avert ‘misunderstanding or distortion’ caused by introduction of only
part of a document.” United States v. Vallejos, 742 F.3d 902, 905 (9th Cir. 2014) (quoting

         1
        The indictment also named as defendants Jimmy Ruben Soto, Raymond Lozano,
Claudia Garcia, Adam Rios, Omar Hugo Robles, Freddie Montes, Michael Moreno, and Efrain
Isak Rosales. Six of these defendants have entered pleas; the seventh’s case has been severed;
the eighth is currently a fugitive.
2
       In the instant motion, defendants move to admit evidence during the government’s case-
in-chief, and therefore the Court does not consider whether the common law rule of
completeness would permit the admission of these recordings.

CR-484 (8/18)                         CRIMINAL MINUTES – GENERAL                             Page 2 of 9
                              UNITED STATES DISTRICT COURT
                             CENTRAL DISTRICT OF CALIFORNIA
                              CRIMINAL MINUTES – GENERAL                          ‘O’

Beech Aircraft Corp. v. Rainey, 488 U.S. 153 (1988)). The Rule “does not, however, require
the introduction of any unedited writing or statement merely because an adverse party has
introduced an edited version.” Id.; see also United States v. Collicott, 92 F.3d 973, 983 (9th
Cir. 1996) (“[I]t is often perfectly proper to admit segments of prior testimony without
including everything, and adverse parties are not entitled to offer additional segments just
because they are there and the proponent has not offered them.”) (internal quotation marks
omitted). What is admitted under the rule of completeness depends on the content itself.
Vallejos, 742 F.3d at 905.
       The Ninth Circuit has ruled that Rule 106 “does not compel admission of otherwise
inadmissible hearsay evidence.” Collicott, 92 F.3d at 983 (internal quotation marks omitted).
“However, the Rule of Completeness was designed to prevent the Government from offering a
‘misleadingly-tailored snippet.’ The Rule of Completeness warrants admission of statements in
their entirety when the Government introduces only a portion of inextricably intertwined
statements.” United States v. Castro-Cabrera, 534 F. Supp. 2d 1156, 1160 (C.D. Cal. 2008).
Accordingly, “[w]hile the Rule of Completeness cannot be used in a general sense as an end run
around the usual rules of admissibility, each analysis must be done on a case-by-case basis in
order to avoid the injustice of having the meaning of a defendant's statement distorted by its
lack of context.” Id. at 1161; see also U.S.A. v. Welton, No. CR 09-00153-MMM, 2009 WL
10680850, at *1 (C.D. Cal. July 17, 2009) (explaining that Federal Rule of Evidence 106 can
require the admission of “inextricably intertwined” statements).
III.     DISCUSSION
       The government previously moved to preclude defendants from introducing inadmissible
hearsay. Dkt. 792 (“Aug. MIL”). Specifically, the government sought to bar defendants from
introducing segments of audio or visual recordings that contain statements by defendants or
their co-conspirators. Id. at 5. As the government then explained:
         The government will seek to introduce at trial a number of [audio recordings] containing
         defendants’ and their co-conspirators’ statements. The evidence is not hearsay because
         the statements are party admissions, as well as co-conspirator statements, admissible
         under Federal Rules of Evidence 801(d)(2)(A) and (d)(2)(E). But those recordings are
         inadmissible hearsay if introduced by defendants.
Id. at 1. At that time, the Court reserved ruling on the government’s motion, explaining that
without knowledge of what segments of the audio recordings the government intended to offer
at trial, as well as what portions of the audio recordings defendants would then seek to
introduce and for what purpose, the Court could not determine what audio recordings would be
admissible. The Court directed the parties to identify the specific segments of the recordings
that they may seek to offer. The Court further directed defendants to specify the purpose for
which those statements were offered. Dkt. 964 at 27.

CR-484 (8/18)                          CRIMINAL MINUTES – GENERAL                          Page 3 of 9
                             UNITED STATES DISTRICT COURT
                            CENTRAL DISTRICT OF CALIFORNIA
                             CRIMINAL MINUTES – GENERAL                         ‘O’

       Defendants have now produced the conversations they seek to introduce during cross
examination of the government’s witnesses. The government does not oppose the introduction
of the two audio recordings that defendant Vega moved to admit under Federal Rule of
Evidence 106. Thus those segments may be offered. With regard to the Joint Motion, although
defendants initially moved to admit 30 segments of the recorded conversations, after meeting
and conferring, the parties represented that there remained disputes over only eight portions.
The government indicated that it did not object, for the purposes of cross-examine, to the
introduction of 19 exhibits. Defendants also indicated that they no longer intend to introduce
the three exhibits. After addressing a few primary evidentiary issues, the Court will treat the
remaining eight exhibits in turn.
         A.     Whether the Informant’s Statements Are Admissible Under Rule 801(d)(2)(D)
       As preliminary matter, the Court finds that CS-1’s statements may not be offered against
the government for their truth, under Rule 801(d)(2)(D).3 CS-1 is a government informant. The
Ninth Circuit has not addressed whether the statements of government informants constitute as
party admissions under Rule 801(d)(2)(D).4 Of the circuits that have reached the issue, most

3
      Rule 801(d)(2)(D) provides that an out-of-court statement is admissible where “[t]he
statement is offered against an opposing party and . . . was made by the party's agent or
employee on a matter within the scope of that relationship and while it existed.” Fed. R. Evid.
801(d)(2)(D).
4
       Although defendants cite a case in which the Ninth Circuit once permitted a manual
issued by the federal Department of Transpiration to be introduced into evidence as a statement
of a party admission, see United States v. Van Griffin, 874 F.2d 634, 638 (9th Cir. 1989), the
holding in that case was limited. As the Ninth Circuit explained, “We do not say that every
publication of every branch of government of the United States can be treated as a party
admission by the United States under Fed. R. Evid. 801(d)(2)(D). In this case the government
department charged with the development of rules for highway safety was the relevant and
competent section of the government; its pamphlet on sobriety testing was an admissible party
admission.” Id. To date, the Ninth Circuit has not ruled on whether statements of government
agents may be offered against the government as party admissions. See United States v. Clyne,
752 F. App'x 436, 438 (9th Cir. 2018) (“We will assume, without deciding, that statements by
government agents within the scope of their agency are not treated differently from those of
others in a principal-agent relationship.”). Other circuits split on this issue. Compare United
States v. Arroyo, 406 F.3d 881, 888 (7th Cir. 2005) (“This Court has held that government
agents are not party-opponents for purposes of Rule 801(d)(2).”) with U.S. v. Warren, 42 F.3d
647, 655 (D.C. Cir. 1994) (permitting a statement in a sworn statement to be used against the
government as an adoptive admission under Federal Rule of Evidence 801(d)(2)(B)); see also
McCormick On Evid. § 259 (7th ed.) (“In a criminal prosecution, statements by the agent of an
CR-484 (8/18)                        CRIMINAL MINUTES – GENERAL                           Page 4 of 9
                            UNITED STATES DISTRICT COURT
                           CENTRAL DISTRICT OF CALIFORNIA
                            CRIMINAL MINUTES – GENERAL                             ‘O’

have held that the statements of confidential informants do not constitute party admissions
under Rule 801(d)(2)(D). As the Third Circuit explained when it affirmed the district court’s
decision that Rule 801(d)(2)(D) did not permit the introduction of out-of-court statements by a
confidential informant, “We do not believe that the authors of Rule 801(d)(2)(D) intended
statements by informers as a general matter to fall under the rule, given their tenuous
relationship with the police officers with whom they work.” Lippay v. Christos, 996 F.2d 1490,
1499 (3d Cir. 1993).5
        The Second Circuit has adopted the Third Circuit’s reasoning and has further underscored
that, in considering what statements may be treated as statements by a government agent,
“[t]here is good reason . . . to distinguish sworn statements submitted to a judicial officer, which
the government might be said to have adopted, and those that are not submitted to a court and,
consequently, not adopted, for example, statements contained in an arrest warrant . . . and an
informant's remarks.” United States v. Yildiz, 355 F.3d 80, 82 (2d Cir. 2004). Only the Sixth
Circuit has permitted the statements of a government informant to constitute a party admission
under Rule 801(d)(2)(D). See United States v. Branham, 97 F.3d 835, 851 (6th Cir. 1996)
(admitting the statements because the informant “conversed with [the defendant] on a regular
basis in order to establish a trusting relationship” which was “within the scope of the existing
agency”). In reaching its decision, the Sixth Circuit did not discuss the history of this rule, nor
the policy implications.
       In this case, the Court finds that admitting the statements of CS-1 under Federal Rule
801(d)(2)(D) would be improper. CS-1’s real time statements are neither part of a sworn
statement, affidavit, nor even a formalized report. The veracity of government informants is
regularly challenged, and the government’s use of an agent neither signifies that it has adopted
an informant’s statements, nor that it authorized them. In addition, the repeated allegations that
CS-1 committed violations of law suggest the informant had the type of “tenuous relationship

accused may generally be admitted against the accused, but statements by agents of the
government are often held inadmissible against the government.”); 5 Weinstein's Federal
Evidence § 801.33 (2019) (explaining that, while the doctrine is evolving, courts historically
declined to permit statements by government agents to be offered against the government based
“on the common-law principle that no individual should be able to bind the sovereign”).
5
       In reaching this conclusion, the Third Circuit declined to adopt a “per se rule that an
informer can never serve as an agent for a law enforcement officer for the purposes of Rule
801(d)(2)(D)” and explained that it would “apply a case-by-case analysis to determine whether
the officer had a sufficiently continuous supervisory relationship with the informer to establish
agency.” Lippay, 996 F.2d at 1499. The Court is aware of no case to date in which the Court
conducted that analysis and ultimately admitted an informant’s out of court statement under
Rule 801(d)(2)(D).

CR-484 (8/18)                         CRIMINAL MINUTES – GENERAL                             Page 5 of 9
                                UNITED STATES DISTRICT COURT
                               CENTRAL DISTRICT OF CALIFORNIA
                                CRIMINAL MINUTES – GENERAL                       ‘O’

with the police officers with whom [CS-1] work[ed],” which led the Third Circuit to conclude
that admitting informant statements was contrary to intention of the Rules’ drafters. Lippay,
996 F.2d at 1499. Accordingly, CS-1’s statements may not be offered for their truth under
Federal Rule of Evidence 801(d)(2)(D).
         B.       Admissibility of Specific Defense Exhibits
                 i.     Defense Exhibit 6003
      Defendants move to admit statements in a conversation between CS-1, Freddy Montes,
and Hugo Montes because they go to the Montes’ state of mind regarding how the Mexican
Mafia and LFM will reach an agreement after Mexican Mafia members travel to Mexico. The
government objects as it finds that these statements do not clarify the associated government
exhibit, Exhibit 307. That conversation discusses Rodriguez-Landa’s leadership in the Project.
       The Court disagrees with the government’s position that the Rule 106 would not call for
the admission of any of these statements. Where CS-1 describes himself as the leader of the
Project, the Rule of Completeness applies because those statements may qualify assertions
regarding Rodriguez-Landa’s alleged leadership. As defendants argue, the statement about CS-
1’s leadership would be admissible for its effect on the Montes brothers—a non-hearsay
purpose. In addition, CS-1’s forward-looking statements of future intent are admissible under
Federal Rule of Evidence 803(3) to show that CS-1 was more likely to have acted in accordance
with his present sense intention. See Mut. Life Ins. Co. of New York v. Hillmon, 145 U.S. 285
(1895) (holding that evidence of intent to commit an act is admissible to prove commission of
the act itself). These statements may provide additional context, under Rule 106, as to CS-1
and the Montes’ plans for managing the project progress. Accordingly, the Court GRANTS
defendants’ request to offer this conversation.6
                ii.     Defense Exhibit 6004
       Defendants move to introduce statements in which CS-1 and Montoya discuss their role
in the Project. The government objects to the admissibility of this conversation on the basis that

6
       The Court also finds no basis to exclude the last statements of the conversation where
CS-1 is the final speaker. While the government contends that exhibits that end with statements
by CS-1 cannot be “offered for the effect on the listener,” or to illustrate another defendant’s
state of mind, “as the jury will never be able to hear any response to such statements,” the
government cites, and the Court is aware of, no legal support for this position. Opp’n at 9–10.
To the contrary, it would seem unnatural to assume that a listener would necessarily voice the
effect of another person’s statements. Accordingly, where the Court otherwise finds
conversations to be admissible, and where the parties have agreed to admit certain exhibits,
defendants may offer the final statements by CS-1, as well.

CR-484 (8/18)                           CRIMINAL MINUTES – GENERAL                         Page 6 of 9
                              UNITED STATES DISTRICT COURT
                             CENTRAL DISTRICT OF CALIFORNIA
                              CRIMINAL MINUTES – GENERAL                        ‘O’

“defendant fails to identify how [the statement] cures a misleading impression created by [the
government’s exhibit] 312-1.” Opp’n at 13. The Court agrees that these statements do not
appear to cure a mischaracterization created by statements offered by the government’s exhibit
312. In that exhibit, CS-1 and Montoya discuss the drugs they anticipate obtaining from the
Montes brothers. Rule 106 permits the introduction of parts of a writing or recorded statement,
during the government’s case-in-chief, only in response to evidence the government introduces.
Fed. R. Evid. 106. Rule 106 thus does not permit the admission of defense exhibit 6004 at this
time. The Court DENIES defendants’ request, without prejudice to defendants seeking to
admit this evidence in their own case.
                iii.   Defense Exhibit 6005-4
       This transcript displays one side of a telephone conversation between CS-1 and his
handler, ATF Agent John Ciccone, which presents only CS-1’s statements. This one-sided
telephone conversation appears at the end of the audio recording when CS-1 met with Moreno
on March 9, 2011. CS-1 apparently called Agent Ciccone after CS-1’s meeting with Moreno.
Defendants seek to introduce this conversation to demonstrate that Agent Ciccone was aware
that CS-1 did not give Moreno any of the money from the Montes brothers, that CS-1 suggested
that Agent Ciccone should “work on getting Montoya out of custody,” which would permit
Montoya to travel to Michoacán, and to communicate Moreno’s preferences on the timing of
the trip to Michoacán. Mot. at 13. In the Government’s Exhibit 319-4a, which the contains a
segment of the conversation between Moreno and CS-1, CS-1 states, “I tell you we got, we got,
uh, you know, twenty-four G’s to play with right there,” and then proceeds to tell Moreno that
they can divide the money however he would like. Per defendants, Defense Exhibit 6605-4
references that same money from the Montes.
       The Court finds that Rule 106 does not permit the introduction of these statements as they
are not “part” of the same recorded conversation introduced by government exhibit 324.
Although these statements were physically captured on the same audio recording, they arise out
of a different conversation with a different participant. The Court therefore DENIES
defendants’ request, without prejudice to defendants seeking to admit this evidence in their own
case.
                iv.    Defense Exhibit 6007
       Defendants seek to introduce this conversation between CS-1 and defendant Moreno, in
which they discuss taking money from the Montes brothers. Defendants assert that the
conversation responds to the government’s exhibit 324. The government now represents that it
will not be playing this exhibit, and thus calls the request moot. The Court agrees. Rule 106
permits the introduction of parts of a writing or recorded statement, during the government’s
case-in-chief, only in response to evidence the government introduces. Fed. R. Evid. 106.


CR-484 (8/18)                         CRIMINAL MINUTES – GENERAL                          Page 7 of 9
                             UNITED STATES DISTRICT COURT
                            CENTRAL DISTRICT OF CALIFORNIA
                             CRIMINAL MINUTES – GENERAL                        ‘O’

Defendants’ request is therefore DENIED, without prejudice to defendants seeking to admit
this evidence in their own case.
                v.    Defense Exhibits 6013-1, 6013-3, & 6013-4
      Defendants move to admit these conversations between CS-1, Vega, and the Montes
brothers not for their truth but to illustrate the state of mind of the participants. These
statements are offered in response to the government’s exhibit 340, but the government now
represents that it will not be introducing its exhibit 340. Opp’n at 17. Accordingly, the
government calls this issue moot. Id. As discussed above, the rule of completeness therefore
does not permit the introduction of these statements at this time. Defendants’ request is
therefore DENIED, without prejudice to defendants seeking to admit this evidence in their own
case.
                vi.   Defense Exhibit 6017
      Defendants move to admit a section of a conversation between CS-1, Vega, Freddy
Montes, and an unidentified male in which CS-1 purportedly “expresses to Freddy Montes that
if CS-1 and Freddy Montes didn’t have a relationship . . . , CS-1 would have robbed Freddy
Montes of everything and would have kidnapped Freddy Montes on top of it.” Mot. at 22.
Defendants argue that the statement goes to Freddy Montes’ state of mind, and that it is also
admissible as a statement against CS-1’s interest. Id.
      The government objects to the admission of these statements for any purpose on the basis
of Rule 403. Id. at 19. The government further explains that, if defendants were to offer this
evidence, the government would be required to put the conversation in context, namely by
introducing conversations between defendant Jackson and CS-1 wherein they discuss
kidnapping the Montes brothers because they were dissatisfied with the progress of the Project.
Id. The government contends that playing those recordings would confuse the issues and
prejudice Jackson, and for that reason, the government has declined to present that evidence.
The government also argues that these statements are inadmissible hearsay without an
exception. In response, defendants argue that CS-1 originated the idea to kidnap the Montes
brothers before Jackson allegedly joined the project.
       The Court held oral argument on this exhibit on April 18, 2019. Having considered the
parties’ arguments, the Court concludes that this testimony does not cure a misleading
impression presented in the government’s exhibit 379. The Court further finds that, while these
alleged threats are relevant to defendants’ motion for outrageous government conduct, these
conversations appear to be irrelevant to the crimes charged. Moreover, presenting this evidence
would require a mini-trial on issues that are not relevant to this case. The Court therefore
DENIES defendants’ request, without prejudice to defendants seeking to admit this evidence in
their own case.

CR-484 (8/18)                         CRIMINAL MINUTES – GENERAL                         Page 8 of 9
                          UNITED STATES DISTRICT COURT
                         CENTRAL DISTRICT OF CALIFORNIA
                          CRIMINAL MINUTES – GENERAL                            ‘O’

IV.      CONCLUSION
      In accordance with the foregoing, defendant’s motion in limine is GRANTED in part and
DENIED in part, without prejudice to a showing that these statements may be otherwise
relevant and admissible during the defendant’s case. Defendant Vega’s supplemental motion is
GRANTED.


         IT IS SO ORDERED.
                                                                     00   :      00
                                          Initials of Deputy Clerk        CMJ




CR-484 (8/18)                      CRIMINAL MINUTES – GENERAL                         Page 9 of 9
